AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Middle District of Tennessee

                  United States of America                       )
                             V.
                                                                        Case No.              1   9 -M. J®2093
              GRIFFIN ISAIAH JEFFERSON                           )



                          Defendants)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   June 5, 2019               in the county of              Davidson         in the
        Middle         District of          Tennessee        , the defendant(s) violated:

            Code Section                                                   Offense Description
Title 18, United States Code,
Sections 922(g)(1) and 924                    Possession of a firearm by a previously convicted felon




          This criminal complaint is based on these facts:
Please see the attached statement in support of criminal complaint.




          Rf Continued on the attached sheet.


                                                                                   -~       Complainant's signature

                                                                                    ATF S/A Raymond M. Madison
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             06/06/2019
                                                                                               Judge's signature

City and state:                         NASHVILLE, TN                     Jeffrey S. Frensley, United States Magistrate Judge
                                                                                            Printed name and title


              Case 3:19-mj-02093 Document 1 Filed 06/06/19 Page 1 of 3 PageID #: 1
                                                                                    190MM,J-2093
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Raymond M. Morgan, having been duly sworn, hereby depose and swear to the following:

        1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives ("ATF") and have been so employed since November 2015. I am currently assigned
to the Nashville Field Division, Nashville V Field Office. As a Special Agent for the ATF, I am
familiar with federal statutes, including: 18 U.S.C. § 922(g), which makes it unlawful for a
prohibited person — defined as a person who has been convicted of a crime punishable by
imprisonment for a term exceeding one (1) year — to possess, in and affecting commerce, a firearm.

        2.       The facts contained in this affidavit are based on first-hand knowledge or
information learned during this investigation from law enforcement sources or from witnesses.
This affidavit does not contain each and every detail known by your affiant regarding this
investigation. Instead, this affidavit provides information necessary to establish probable cause to
arrest Griffin Isaiah Jefferson for a violation of 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(c), 18
U.S.C. § 931, and 21 U.S.C. § 841(a). Except where indicated, all statements referenced herein
are set forth in substance and in part, rather than verbatim.

        3.     On June 5, 2019, Metro Nashville Police Department ("MNPD") Special Weapons
and Tactics (SWAT) Officers observed Griffin Jefferson driving a blue Chevrolet Malibu in the
vicinity of White's Creek Pike and Trinity Lane in Nashville, TN. Officers were able to confirm
that Jefferson did, in fact, have outstanding Davidson County warrants. Officers subsequently
executed a vehicle "jam" and took Jefferson into custody. During search of the vehicle, MNPD
Officers recovered an SCCY model CPX-2, 9mm pistol bearing serial number 126315 loaded with
ammunition from the space between the driver's seat and center console. A spare magazine loaded
with 9mm ammunition was also recovered from the vehicle. Officers recovered approximately
0.5 grams of suspected methamphetamine and multiple small Ziploc bags from the driver's side
door. A Ziploc bag of 9mm ammunition and approximately 0.5 grams of suspected cocaine folded
in a $20.00 bill were recovered from the center console armrest. A set of body armor and digital
scales was also recovered from the vehicle.

       4.       Jefferson was transported to MNPD North Precinct following his arrest. While at
MNPD North Precinct, Jefferson was interviewed by multiple MNPD Detectives regarding
outstanding warrants and related incidents. Prior to the interviews, Jefferson was advised of his
Miranda Rights by Detective Lindsey Smith via the MNPD Rights Waiver Form. Jefferson signed
the advice of rights and agreed to speak with law enforcement.

        5.      At approximately 10:00 AM, ATF SA Madison and MNPD Detective P. Nies
interviewed Jefferson regarding the circumstances and result of his arrest earlier that day. During
the interview, Jefferson advised that he sells cocaine, methamphetamine, and heroin. Jefferson
admitted to his status as a Gangster Disciple street gang member. Jefferson was not aware that
there were any narcotics in the vehicle, but if Officers recovered narcotics, that they belonged to
him. Jefferson stated that he possessed the firearm recovered during his arrest for protection. He
stated that he had been shot at numerous times recently. Jefferson found the SCCY 9mm,
abandoned in a parking lot approximately three days ago. Jefferson acquired the spare magazine
for the pistol and the additional 9mm rounds from a friend. Jefferson stated that he found the body
armor in a parking lot prior to his arrest and took possession of it.


      Case 3:19-mj-02093 Document 1 Filed 06/06/19 Page 2 of 3 PageID #: 2
      6.    Jefferson stated that he purchased cocaine for $1,200.00 an ounce,
methamphetamine for $300.00 an ounce, and heroin for $2,400.00 an ounce regularly for resale.
       7.      Griffin Isaiah Jefferson is a convicted felon having been convicted in Davidson
County, Tennessee for the offenses of Evading Arrest (Flight) in 2104, Aggravated Assault in
2014, Evading Arrest (Flight) in 2014, Aggravated Assault in 2014, Aggravated Burglary in 2014,
and Theft of Property - $1,000-$10,000.
        8.   An ATF Firearms Interstate Nexus Expert was analyzed the firearm described
herein. The ATF Firearms Interstate Nexus expert determined that the firearm is a firearm, as
defined by 18 U.S.C. § 921(a)(3), and that the firearm was not manufactured in the state of
Tennessee; and, therefore, at some point in time, traveled in and affected interstate or foreign
commerce.




      Case 3:19-mj-02093 Document 1 Filed 06/06/19 Page 3 of 3 PageID #: 3
